Citation Nr: 0423061	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  99-17 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
dorsolumbar strain paravertebral muscles; L4-L5 
spondylolisthesis; anterior bulging discs L3-L4, L4-L5, and 
L5-S1 level, and central spinal level and central spinal 
stenosis; degenerative joint disease, prior to January 29, 
2002.  

2.  Entitlement to a rating in excess of 40 percent for 
dorsolumbar strain paravertebral muscles; L4-L5 
spondylolisthesis; anterior bulging discs L3-L4, L4-L5, and 
L5-S1 level, and central spinal level and central spinal 
stenosis; degenerative joint disease, from January 29, 2002.  



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant had active duty for training with the Army 
National Guard from June 1964 to December 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

Thereafter, in an April 2003 rating decision, the RO awarded 
an increased evaluation of 40 percent disabling, effective 
from January 29, 2002.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the veteran's appeal of the disability 
rating assigned for his service-connected back disability 
remains open.

This case was previously before the Board and was remanded to 
the RO in October 2003.  Upon review of the claims file, the 
Board finds that the development described below must be 
accomplished prior to further adjudication by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that an increased rating is warranted 
for his service-connected dorsolumbar strain paravertebral 
muscles; L4-L5 spondylolisthesis; anterior bulging discs L3-
L4, L4-L5, and L5-S1 level, and central spinal level and 
central spinal stenosis; degenerative joint disease.  During 
the pendency of this appeal, the criteria for rating spinal 
disabilities were revised, effective September 2002 and 
September 2003.  The medical evidence of record is 
insufficient to properly rate the veteran under the new 
rating criteria.  Accordingly, the veteran should be 
scheduled for a VA examination for the purpose of obtaining 
information necessary to adjudicate the appeal under the new 
spinal regulations.

Additionally, the veteran should be given an appropriate 
Veterans Claims Assistance Act (VCAA) letter with respect to 
his claim for a higher rating for his service-connected 
dorsolumbar strain paravertebral muscles; L4-L5 
spondylolisthesis; anterior bulging discs L3-L4, L4-L5, and 
L5-S1 level, and central spinal level and central spinal 
stenosis; degenerative joint disease, to include notice of 
both the September 2002 and September 2003 amendments to the 
schedular criteria.  

Accordingly, the case is REMANDED for the following:

1.  The appellant should be furnished 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  Specifically, 
the appellant should be advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The veteran should also 
be notified that he should provide VA 
with all relevant evidence and argument 
pertinent to the claim at issue. 

2.  The appellant should be requested to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for dorsolumbar strain 
paravertebral muscles; L4-L5 
spondylolisthesis; anterior bulging discs 
L3-L4, L4-L5, and L5-S1 level, and 
central spinal level and central spinal 
stenosis; degenerative joint disease 
since January 1997.  With any necessary 
authorization from the veteran, copies of 
the pertinent treatment records 
identified by the veteran in response to 
this request which have not been 
previously secured should be obtained.  
The attempts to obtain such records 
should be documented in the claims file.  

3.  When additional records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA orthopedic 
examination to determine the severity of 
his service-connected dorsolumbar strain 
paravertebral muscles; L4-L5 
spondylolisthesis; anterior bulging discs 
L3-L4, L4-L5, and L5-S1 level, and 
central spinal level and central spinal 
stenosis; degenerative joint disease.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination of the 
veteran.  All indicated testing, to 
include radiological studies, should be 
completed.  The examination should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific  information as to 
the frequency and duration of 
incapacitating episodes over the past 12 
months (an "incapacitating episode" is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician), 
and a description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  In addition, the examiner 
should comment as to whether the 
veteran's back disorder is more 
appropriately assessed as 
"postoperative, cured"; "mild"; 
"moderate; recurring attacks"; 
"severe; recurring attacks, with 
intermittent relief"; or "pronounced" 
with little intermittent relief.  A 
complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




